DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

3.	Applicant’s arguments, see page 8, lines 8-12, filed 21 December 2020, with respect to the 35 USC 112(b) rejection of claims 2, 11, 12, 18 and 19 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 2, 11, 12, 18 and 19 has been withdrawn in view of the amendments to claims 2, 18 and 19 and the cancellation of claims 11 and 12. 

4.	Applicant’s arguments, see page 8, lines 13-15, filed 21 December 2020, with respect to the 35 USC 112(d) rejection of claim 2 have been fully considered and are persuasive.  The 35 USC 112(d) rejection of claim 2 has been withdrawn in view of the amendment to the claim. 

5.	Applicants argument directed to the prior art rejections have been considered and are persuasive. However, the rejection has been updated to elaborate on the teachings of the Kohno et al. reference.

Claim Rejections - 35 USC § 103

6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

7.	Claims 1-7, 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hammar et al. (US 4,786,657) in view of Feimer et al. (US 5,045,354) Tuominen et al. (US 2009/0324692 A1) and Kohno et al. (US 5,219,663).

With regard to claims 1, 2, 6 and 7, Hammar et al. discloses a plasticization-resistant (crosslinked) polyurethane membrane for gas separation (see col. 9, lines 17-26) comprising a soft segment including a polyol compound including polyethylene glycol (PEG) and polypropylene glycol (PPG) (see col. 5, lines 24-40) and having a molecular weight of 400-40,000 or 1,000-4,000 (see col. 5, lines 28-30), and a hard segment including a diisocyanate (see col. 7, lines 1-25) and a chain extender (diol or diamine, see col. 6, lines 48-64), the plasticization-resistant polyurethane membrane comprising covalent ester crosslinks (see the abstract, col. 2, line 67 to col. 3, line 14 and col. 7, lines 46-67 and the flow chart at columns 3 and 4) at col. 2, line 67 to col. 3, line 14, col. 5, lines 24-40, col. 6, lines 48-64, col. 7, lines 1-25, col. 7, lines 46-67 and the flow chart at columns 3 and 4.
Hammar et al. does not disclose the polyol compound being one of the recited block copolymers.
Feimer et al. discloses using PEG/PPG random copolymers as the polyol for forming gas separation membranes at the abstract, col. 3, lines 12-23, col. 4, lines 38-45 and col. 6, lines 3-8.
It would have been obvious to one of ordinary skill in the art to incorporate the PEG/PPG copolymer polyols of Feimer et al. into the polyurethane membrane of Hammar et al. since such are recognized in the art as being suitable for forming polyurethane membranes, as suggested by Feimer et al. at col. 6, lines 3-8.
Feimer et al. discloses random PEG/PPG copolymers and not block copolymers.

It would have been obvious to one of ordinary skill in the art to incorporate the PEG-PPG-PEG or PPG-PEG-PPG block copolymer polyols of Tuominen et al. into the polyurethane membrane of Hammar et al. and Feimer et al. to provide a non-crystalline nature in the polyurethane, particularly in the soft segment, as suggested by Tuominen et al. at the last sentence of paragraph [0023].
Hammar et al. discloses the polyol having a molecular weight of 400-40,000 or 1,000-4,000 at col. 5, lines 28-30. The prior art ranges for a and b in the PEG-PPG-PEG or PPG-PEG-PPG block copolymers are thus seen as overlapping the instantly claimed ranges due to the broad ranges of molecular weight taught by the prior art. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.
Hammar et al. teaches the chain extender being diol or diamine at col. 6, lines 48-64 but does not mention the specific diols or diamines.
Kohno et al. teaches that the recited diols and diamines, including 3,5-diaminobenzoic acid, can be used as chain extenders at col. 4, line 37 to col. 5, line 30.
It would have been obvious to incorporate the diols and diamines, including 3,5-diaminobenzoic acid, of Kohno et al. into the Hammar et al. reference as the diol or diamine chain extender since such are recognized in the art as being suitable diol and diamine chain extenders. See MPEP 2144.07. Furthermore, the Examiner notes that Applicants have not demonstrated any unexpected or unobvious attributable to using the recited chain extenders compared to other diol and diamine chain extenders.

With regard to claims 3 and 4, Hammar et al. discloses the polyol of the soft segment having a molecular weight 1,000-4,000 and the diisocyanate of the hard segment having a molecular weight of up to 400 at col. 5, lines 28-30 and col. 6, line 65 to col. 7, line 1.


With regard to claim 5, Hammar et al. discloses the diisocyanate including IPDI, TDI or HDI at col. 7, lines 1-25.

 With regard to claims 9 and 10, the plasticization-resistant polyurethane membrane of Hammar et al. as modified by Feimer et al. and Tuominen et al. will inherently exhibit the recited plasticization resistance to the recited plasticizing gases at the recited conditions since the polyurethane membrane is formed from the same polyurethane as instantly claimed. See MPEP 2112.01(I) and (II).

With regard to claim 13, Hammar et al. is silent with regard to membrane thickness.
Feimer et al. discloses providing the membrane with a thickness of 0.1-10 µm at col. 1, lines 6-8 and col. 7, lines 22-24.
It would have been obvious to one of ordinary skill in the art to incorporate the membrane thickness of Feimer et al. into the membrane of Hammar et al. to provide a thin membrane having high flux, as suggested by Feimer et al. at col. 1, lines 6-8 and col. 7, lines 22-24.

Allowable Subject Matter

8.	Claims 14-19 are allowed.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
February 26, 2021